Case: 19-60718     Document: 00515744799         Page: 1     Date Filed: 02/15/2021




              United States Court of Appeals
                   for the Fifth Circuit                       United States Court of Appeals
                                                                        Fifth Circuit

                                                                      FILED
                                                               February 15, 2021
                                  No. 19-60718                   Lyle W. Cayce
                                Summary Calendar                      Clerk


   Jorge Manuel Garcia-Perez, also known as Jorge Garcia,

                                                                          Petitioner,

                                       versus

   Robert M. Wilkinson, Acting U.S. Attorney General,

                                                                       Respondent.


                      Petition for Review of an Order of the
                          Board of Immigration Appeals
                              BIA No. A094 865 378


   Before Wiener, Southwick, and Duncan, Circuit Judges.
   Per Curiam:*
          Petitioner Jorge Manuel Garcia-Perez, a native and citizen of
   Guatemala, petitions this court for review of the decision of the Board of
   Immigration Appeals (BIA), dismissing his appeal of the Immigration
   Judge’s (IJ) denial of his application for withholding of removal and relief


          *
            Pursuant to 5th Circuit Rule 47.5, the court has determined that this
   opinion should not be published and is not precedent except under the limited
   circumstances set forth in 5th Circuit Rule 47.5.4.
Case: 19-60718       Document: 00515744799           Page: 2   Date Filed: 02/15/2021




                                      No. 19-60718


   under the Convention Against Torture (CAT). Garcia-Perez argues that he
   has faced persecution and will face future persecution because of an imputed
   political opinion opposing corruption and gangs.
            We review the final decision of the BIA and also consider the IJ’s
   decision if it influenced the determination of the BIA. Zhu v. Gonzales, 493
   F.3d 588, 593 (5th Cir. 2007). We review the BIA and IJ’s factual findings
   for substantial evidence and questions of law de novo. Id. at 594.
            Garcia-Perez, at best, offers only conclusional assertions “of a
   generalized ‘political’ motive” for the harm he suffered. I.N.S. v. Elias-
   Zacarias, 502 U.S. 478, 482 (1992). Instead, the record and pleadings as a
   whole instead indicate that the alleged persecutors’ motives were based on
   economic incentive. Garcia-Perez does not point to any evidence that would
   compel the conclusion that he might be persecuted “to any extent on account
   of or motivated by [his] political opinion,” imputed or otherwise. Ontunez-
   Tursios v. Ashcroft, 303 F.3d 341, 350 (5th Cir. 2002). The IJ and BIA did not
   err in ruling that Garcia-Perez was ineligible for withholding of removal. See
   8 U.S.C. § 1231(b)(3); Orellana-Monson v. Holder, 685 F.3d 511, 518 (5th Cir.
   2012).
            Garcia-Perez also contends that he is eligible for protection under the
   CAT because he will more likely than not be tortured, with the acquiescence
   of the government, if he returns to Guatemala. Although he contends that
   public officials do nothing to combat the gangs’ criminal activities, the record
   reflects that the police met with Garcia-Perez after he reported crimes and
   indicated that they would commence investigations. Outside of general
   assertions, Garcia-Perez has not demonstrated that the threats by gang
   members amount to the “extreme form of cruel and inhuman treatment”
   that defines torture under the applicable law. 8 C.F.R. § 1208.18(a)(2).
   Garcia-Perez has not shown that the evidence compels the conclusion that he




                                           2
Case: 19-60718     Document: 00515744799          Page: 3   Date Filed: 02/15/2021




                                   No. 19-60718


   is eligible for relief under the CAT. See Orellana-Monson, 685 F.3d at 518;
   Tamara-Gomez v. Gonzales, 447 F.3d 343, 351 (5th Cir. 2006).
          Garcia-Perez lastly contends that the BIA erred when it rejected his
   claim that the IJ conducted an unfair hearing and exhibited bias against him.
   Even if we assumed arguendo that the IJ committed errors that violated
   Garcia-Perez’s right to due process, he has not demonstrated that the
   violations affected the outcome of the proceedings. See Okpala v. Whitaker,
   908 F.3d 965, 971 (5th Cir. 2018).
          The petition for review is DENIED.




                                         3